Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 1 of 30 - Page ID#: 766




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  NORTHERN DIVISION
                                      AT ASHLAND

 CIVIL ACTION NO. 16-148-DLB-EBA

 UNITED STATES OF AMERICA
 ex rel. ROBERT C. O’LAUGHLIN, M.D.                                                     PLAINTIFF


 v.                       MEMORANDUM OPINION AND ORDER


 RADIATION THERAPY SERVICES, P.S.C., et al.                                         DEFENDANTS

                                   ** ** ** ** ** ** ** **

        This matter is before the Court on Defendants’ Joint Motion to Dismiss. (Doc.

 # 64). The Motion has been fully briefed, (Docs. # 66, 73, and 74),1 and is now ripe for

 the Court’s review. For the reasons stated herein, the Motion is granted in part and

 denied in part.

 I.     FACTUAL AND PROCEDURAL BACKGROUND

        Relator, Robert O’Laughlin, M.D. brings this qui tam action on behalf of the United

 States under the False Claims Act (“FCA”), 31 U.S.C. § 3729, et seq., based on

 Defendants’ alleged fraudulent misrepresentations to Medicare, Medicaid, and other



 1         Relator’s Motion for Leave to File a Sur-Reply (Doc. # 74) is granted, as it addresses an
 argument that Defendants raise for the first time in their reply brief. (See Doc. # 73 at 8) (arguing
 for the first time that “[r]adiation therapy services are not payable ‘incident to’ the professional
 services of a physician because they have their own benefit category at 42 U.S.C. § 1395(s)(4)”);
 see also Vaughn v. Hawkins, No. 5:14-cv-99, 2018 WL 2210873, at *2 (W.D. Ky. May 14, 2018)
 (“District courts are afforded broad discretion in deciding whether to permit a party to file a sur-
 reply, the classic reason being ‘[w]hen new submissions and/or arguments are included in a reply
 brief . . . .’” (quoting Key v. Shelby Cnty., 551 F. App’x 262, 264 (6th Cir. 2014))).
           The Court will also consider the “Errata” sheet Relator submitted pertaining to his
 response brief (Doc. # 67), as that filing does not make any substantive changes. Also considered
 as part of the record is Relator’s Notice of Supplemental Authority (Doc. # 71), which directs the
 Court’s attention to 42 C.F.R. § 414.2(5).

                                                  1
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 2 of 30 - Page ID#: 767




 federal programs regarding radiation oncology and chemotherapy services they

 provided.2 (Doc. # 53 at 1-2). Relator O’Laughlin’s claims are based on his observations

 working as a radiation oncologist with Defendants from July 2012 through October 2015.

 (Id. at ¶ 4). The allegations, explained in further detail below, are alleged against (1)

 Radiation Therapy Services, P.S.C. d/b/a the Ashland Bellefonte Cancer Center

 (“Ashland BCC”), (2) Kirti Jain, M.D., d/b/a the Highlands Cancer Center (“Highlands

 CC”), (3) A One Biz Solutions, LLC, (4) Kirti Jain, M.D., and (5) Manish Jain. (Id. at ¶¶ 6-

 11, 14-16). The Amended Complaint also names Logan Oncology Care Associates, LLC

 d/b/a Logan Regional Cancer Center (“Logan CC”) as a co-conspirator, but not as a

 defendant.3 (Id. at ¶¶ 12-13).

        During the relevant period, Dr. Kirti Jain served as the president of Ashland BCC

 and Highlands CC (collectively “Cancer Centers”). (Id. at ¶¶ 9, 11). Dr. Jain is a board-

 certified oncologist who practices medicine in the areas of blood and cancer care, as well

 as internal medicine. (Id. at ¶ 6). The Cancer Centers provide medical oncology,

 hematology, and radiation oncology services. (Id. at ¶¶ 8, 10). A One Biz Solutions, LLC

 provides medical billing services for the Cancer Centers, (id. at ¶ 14), and Defendant

 Manish Jain serves as a manager of A One Biz Solutions, LLC and Ashland BCC, (id. at




 2      “A ‘relator’ is simply an informer plaintiff, that is, a person with evidence of fraud on the
 government who is permitted to institute a damages suit in the government’s name against those
 who perpetrated the fraud.” United States ex rel. Detrick v. Daniel F. Young, Inc., 909 F. Supp.
 1010, 1012 n.2 (E.D. Va. 1995) (citing Black’s Law Dictionary 1158 (5th ed. 1979)).
 3      On August 12, 2019, the United States elected to intervene as to Logan CC, (Doc. # 34),
 and on February 25, 2020, Relator and the United States voluntarily dismissed the claims against
 Logan CC pursuant to a settlement agreement, (see Doc. # 65). The United States has otherwise
 declined to intervene in this action. (Doc. # 34).

                                                  2
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 3 of 30 - Page ID#: 768




 ¶ 7). Dr. Jain was also a manager of A One Biz Solutions until 2009 or mid-2010. (Id. at

 ¶ 16).

          Relator O’Laughlin initiated this lawsuit on December 7, 2016.          (Doc. # 1).

 Following a prior Joint Motion to Dismiss (Doc. # 50), Relator filed an Amended Complaint

 (Doc. # 53). The Amended Complaint sets forth four separate “false presentment” claims

 under 31 U.S.C. § 3729(a)(1)(A), which prohibits “knowingly present[ing], or caus[ing] to

 be presented, a false or fraudulent claim for payment or approval.” (Doc. # 53 at ¶¶ 44-

 76 (Count I), 84-112 (Count III), 120-165 (Count V), and 173-194 (Count VII)).

          More specifically, Count I alleges that from July 2012 until at least October 2015,

 Defendants presented false claims for reimbursement that certified either expressly or by

 implication that “Dr. O’Laughlin provided, or supervised, the radiation oncology services

 billed” when, in fact, Dr. O’Laughlin did not provide or supervise the services, which were

 also “not delegated to [a] physician qualified to perform the radiation oncology services.”

 (Id. at ¶¶ 45-47, 72). Count I also alleges that Defendants falsely certified that a physician

 qualified to perform radiation oncology services “reviewed and approved guidance

 images produced prior to each daily treatment within 24 hours or prior to the next

 treatment delivery.” (Id. at ¶ 72).

          Count III alleges that Defendants submitted fraudulent claims insofar as the claims

 falsely certified either expressly or by implication that a “particular, Named Physician” (Dr.

 O’Laughlin or Dr. Jain) performed certain radiation services, when that “Named

 Physician” did not provide the services, did not supervise the services, and was not on

 the premises or otherwise available at the facility when the services were rendered. (Id.

 at ¶¶ 86-88, 108).



                                               3
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 4 of 30 - Page ID#: 769




        Count V asserts that Defendants presented claims that falsely certified expressly

 or by implication that certain chemotherapy services had been provided by or supervised

 by Dr. Jain, whereas the services were actually provided by either a physician’s assistant

 or nurse practitioner without Dr. Jain’s direct supervision. (Id. at ¶¶ 122-123, 161).

        Finally, Count VII alleges that Defendants submitted fraudulent claims related to

 simulation procedures,4 as the claims falsely represented by implication (1) that the

 treating physician prepared a record of the simulation procedure and signed or initialed

 the record of the procedure, (2) that Defendants maintained the required documentation

 of simulation procedures, and (3) that a radiation oncologist had performed the

 simulations. (Id. at ¶¶ 175-183).

        In addition, Relator O’Laughlin brings three “false record” claims under 31 U.S.C.

 § 3729(a)(1)(B), which prohibits “knowingly mak[ing], us[ing], or caus[ing] to be made or

 used, a false record or statement material to a false or fraudulent claim.” (See Doc. # 53

 at ¶¶ 78-83 (Count II), 113-119 (Counts IV), and 166-172 (Count VI)). Each of Dr.

 O’Laughlin’s false record claims relates to the factual underpinnings of the first three

 “false presentment” claims described above, respectively. For example, in addition to

 alleging under Count I that Defendants presented claims that falsely represented Dr.

 O’Laughlin performed or supervised certain services, Count II further alleges that

 Defendants made false statements and created false records stating that Dr. O’Laughlin

 performed those services, which were material to the Government’s decision to reimburse

 the Defendants. (Id. at ¶¶ 78-79).



 4       Simulations are “dry runs” for radiation treatments, which may entail “determining and
 establishing the radiation therapy treatment portals to a specific treatment volume” and “[o]rdering
 and interpreting special tests . . . to assist in the field settings.” (Doc. # 53 at ¶ 177).

                                                  4
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 5 of 30 - Page ID#: 770




          The Amended Complaint also sets forth a conspiracy claim pursuant to 31 U.S.C.

 § 3729(a)(1)(C). (Id. at ¶¶ 195-200) (Count VIII). That claim alleges that Defendants,

 along with co-conspirator Logan CC, “conspired and agreed together to defraud the

 Government by getting false or fraudulent claims approved or paid; and by making or

 using false statements and records material to false or fraudulent claims.” (Id. at ¶ 196).

          Pending before the Court is Defendants’ Joint Motion to Dismiss Relator’s

 Amended Complaint (Doc. # 64).          Defendants seek to dismiss Relator’s Amended

 Complaint in its entirety under Federal Rule of Civil Procedure 12(b)(6) on several

 grounds that are addressed below in turn.

 II.      ANALYSIS

          A.       Standard of Review

          In order to survive a motion to dismiss, a complaint alleging FCA violations must

 comply with Federal Rule of Civil Procedure 9(b)’s heightened pleading standard. United

 States ex rel. Prather v. Brookdale Senior Living Cmtys., Inc., 838 F.3d 750, 760 (6th Cir.

 2016).        Under Rule 9(b), “a party must state with particularity the circumstances

 constituting fraud.” At a minimum, a relator must allege the “time, place, and content of

 the alleged misrepresentation on which [the injured party] relied.” United States ex rel.

 Bledsoe v. Cmty. Health Sys. Inc., 342 F.3d 634, 643 (6th Cir. 2003) (quoting Coffey v.

 Foamex L.P., 2 F.3d 157, 161-62 (6th Cir. 1993)).

          Rule 9(b) should not, however, be read to “reintroduce formalities to pleading.”

 United States ex rel. Sheldon v. Kettering Health Network, 816 F.3d 399, 408 (6th Cir.

 2016) (internal quotations omitted). The “overarching” purpose of Rule 9(b) is to “ensure

 that [the] defendant possesses sufficient information to respond to an allegation of fraud.”



                                              5
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 6 of 30 - Page ID#: 771




 Id. (quoting United States ex rel. SNAPP, Inc. v. Ford Motor Co., 532 F.3d 496, 504 (6th

 Cir. 2008)). Moreover, “[m]alice, intent, knowledge, and other conditions of a person’s

 mind may be alleged generally.” Chesbrough v. VPA, P.C., 655 F.3d 461, 466 (6th Cir.

 2011) (quoting Fed. R. Civ. P. 9(b)). “In the qui tam context, ‘the Court must construe the

 complaint in the light most favorable to the plaintiff, accept all factual allegations as true,

 and determine whether the complaint contains enough facts to state a claim to relief that

 is plausible on its face.’” United States ex rel. Ibanez v. Bristol-Myers Squibb Co., 874

 F.3d 905, 914 (6th Cir. 2017) (quoting SNAPP, Inc., 532 F.3d at 502).

           B.      False Presentment and False Record Claims

           Defendants assert that Relator’s false presentment and false record claims should

 be dismissed for failure to state a claim.        (See Doc. # 64-1 at 14-24).         Section

 3729(a)(1)(A) of the FCA imposes liability on a person who “knowingly presents, or

 causes to be presented, a false or fraudulent claim for payment or approval.” Section

 3729(a)(1)(B) similarly imposes liability when a person “knowingly makes, uses, or

 causes to be made or used, a false record or statement material to a false or fraudulent

 claim.”        Several different legal theories can support a claim for liability under

 §§ 3729(a)(1)(A) and 3729(a)(1)(B). In the “paradigmatic case,” a claim is false because

 it “involves an incorrect description of goods or services provided or a request for

 reimbursement for goods or services never provided.” United States v. Sci. Applications

 Int’l Corp., 626 F.3d 1257, 1266 (D.C. Cir. 2010) (quoting Mikes v. Straus, 274 F.3d 687,

 697 (2d Cir. 2001)); see also United States ex rel. Hobbs v. Medquest Assocs., 711 F.3d

 707, 714 (6th Cir. 2013). In addition, in certain situations, a defendant’s failure to comply

 with a statute or regulation can make a claim “false” under the FCA. Chesbrough, 655



                                               6
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 7 of 30 - Page ID#: 772




 F.3d at 468. However, “[t]he [FCA] does not create liability merely for a health care

 provider’s disregard of Government regulations . . . unless, as a result of such acts, the

 provider knowingly asks the Government to pay amounts it does not owe.” Prather, 838

 F.3d at 768 (quoting Sanderson v. HCA—The Healthcare Co., 447 F.3d 873, 877 (6th

 Cir. 2006)).

        Thus, under this so-called “false certification” theory, liability under the FCA is

 triggered when a claim certifies, either expressly or by implication, compliance with a

 particular regulation that is a prerequisite for payment. Chesbrough, 655 F.3d at 468; see

 also Hobbs, 711 F.3d at 714. Said another way, “a relator cannot merely allege that a

 defendant violated a standard—he or she must allege that compliance with the standard

 was required to obtain payment.” Chesbrough, 655 F.3d at 468. When an FCA claim is

 proceeding on a false certification theory, “[c]ourts do not look to the claimant’s actual

 statements; rather, the analysis focuses on ‘the underlying contracts, statutes, or

 regulations themselves to ascertain whether they make compliance a prerequisite to the

 government’s payment.” Hobbs, 711 F.3d at 714 (quoting United States ex rel. Conner

 v. Salina Reg’l Health Ctr., Inc., 543 F.3d 1211, 1218 (10th Cir. 2008)).

                1.    Radiation Oncologist Claims

        Defendants argue that Relator’s claims pertaining to radiation services should be

 dismissed insofar as Relator alleges Defendants falsely certified that a radiation

 oncologist either performed or supervised certain radiation oncology services. (Doc.

 # 64-1 at 13, 17-20). According to Defendants, there is no requirement that a physician

 perform these purely “technical” services. (Id. at 17-18). Defendants similarly argue that

 although a physician must supervise radiation services, there is no regulation or statute



                                              7
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 8 of 30 - Page ID#: 773




 requiring that such services be supervised by a radiation oncologist, in particular. (Id. at

 19-20). While Defendants make these arguments broadly, they appear to specifically

 implicate Counts I and II, which allege that Defendants submitted false claims or

 documents certifying that Dr. O’Laughlin (a radiation oncologist) performed or supervised

 radiation oncology services, when in fact he did not; and that no other physician qualified

 to perform radiation oncology services provided or supervised those services. (See Doc.

 # 53 at ¶¶ 72, 79). These arguments also appear to attack Count VII, wherein Relator

 alleges, among other things, that Defendants falsely represented by implication that a

 radiation oncologist performed certain simulation services. (Id. at ¶ 183; see also Doc. #

 64-1 at 8).

                      a.     Performance by a radiation oncologist

        The Court will first address Defendants’ argument that because radiation services

 are purely technical, they need not be provided by a physician, let alone by a physician

 qualified to perform radiation oncology services. (Doc. # 64-1 at 17-18). In support of

 their argument, Defendants point to various provisions in the Medicare Benefit Policy

 Manual, which they say contemplate the performance of radiation therapy services by

 technical staff with only physician supervision required. Chapter 15, Section 90 of the

 Manual, entitled “X-Ray, Radium, and Radioactive Isotope Therapy” states that “[t]hese

 serves also include materials and services of technicians.” Section 90 further provides in

 relevant part:

        X-ray, radium, and radioactive isotope therapy furnished in a nonprovider
        facility [like the Cancer Centers] require direct personal supervision of a
        physician. The physician need not be in the same room, but must be in the
        area and immediately available to provide assistance and direction
        throughout the time the procedure is being performed. This level of
        physician involvement does not represent a physician’s service and


                                              8
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 9 of 30 - Page ID#: 774




        cannot be billed as a Part B service. The physician would have to
        furnish a reasonable and necessary professional service as defined in
        §§30 of this chapter, in order for the physician’s activity to be covered.

 (emphasis added). Defendants also look to the Medicare Claims Processing Manual,

 Chapter 13, Section 70.3, which states that Medicare Administrative Contractors “pay for

 TC [technical component] services on a daily basis under CPT codes 77401-77416 for

 radiation treatment delivery.”     These sources taken together, Defendants argue,

 demonstrate that technical staff, rather than physicians, perform radiation services, albeit

 under the supervision of a physician. Thus, according to Defendants, Relator’s claim that

 they violated the FCA by falsely certifying that Dr. O’Laughlin or another radiation

 oncologist performed certain radiation services fails as a matter of law because physician

 performance is not required.

        Yet, the Amended Complaint identifies allegedly false claims for radiation oncology

 services that appear to correspond specifically to physician services, as opposed to

 services performed by technical staff. For example, Relator alleges that Defendants

 improperly billed for services falling outside the range labeled as “technical” by the Claims

 Processing Manual (codes 77401-77416).           (See, e.g., Doc. # 53 at 22-23).     In his

 response brief, Dr. O’Laughlin explains that some of the billing codes for radiation

 oncology services identified in the Amended Complaint correspond to “Physician Level

 2,” as established by the Medicare Physician Fee Schedule. (See Doc. # 66 at 7)

 (identifying codes 77421TC, 77427, and G6013). The Medicare Fee Schedule allows for

 certain services to be split into a professional component and technical component, which

 can be billed separately. See Medicare Claims Processing Manual Ch. 23, § 50.6.

 “Physician Level 2” denotes a “professional component only code” meaning that it



                                              9
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 10 of 30 - Page ID#: 775




  “describe[s] the physician work portion of the selected diagnostic tests for which there is

  an associated code that describes the technical component of the diagnosis.”                     Id.

  (emphasis added). Thus, Relator has adequately alleged that at least some of the

  radiation services at issue were not purely technical services, and rather, were required

  to have been performed by physicians.

         Defendants’ argument that radiation services, in general, are purely technical in

  nature is not responsive to Relator’s specific allegations.5 Furthermore, Defendants do

  not argue that, assuming some radiation services at issue require physician performance,

  that physician need not be a radiation oncologist. In other words, Defendants have not

  challenged Relator’s assertion that certain services were required to have been

  performed by a physician who was specifically qualified to perform radiation oncology

  services, instead focusing on the issue of whether Medicare regulations require

  performance by a physician for radiation services at all. Accordingly, Relator’s Amended

  Complaint survives to the extent it alleges Defendants falsely certified that certain

  radiation oncology services (denoting physician performance) were performed by Dr.

  O’Laughlin or another radiation oncologist.

                         b.     Supervision by a radiation oncologist

         Unlike his allegations related to the provision of radiation oncology services,

  Relator’s allegation that Defendants falsely certified that certain radiation services were

  supervised by Dr. O’Laughlin or another radiation oncologist fails, because Relator has



  5      Defendants do not respond to Relator’s argument that certain, specifically-identified billing
  codes correspond to services performed by physicians.
         In addition, Defendants appear to acknowledge, for example, that certain weekly
  management services related to the provision of radiation therapy are “professional services” that
  are “wholly distinct from purely technical therapy sessions.” (See Doc. # 64-1 at 18).

                                                  10
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 11 of 30 - Page ID#: 776




  not identified a regulation or statute requiring that a radiation oncologist—as opposed to

  another type of physician—supervise the services. The Amended Complaint states that

  “[t]he administration of a specific type of radiation therapy requires a specific level of

  supervisory . . . care by a qualified physician, that is, by a Radiation Oncologist or other

  ‘qualified radiation oncology physician.’” (Doc. # 53 at ¶ 32). However, no statute or

  regulation is cited for this proposition.

         While Relator correctly asserts—and Defendants concede—that the Medicare

  Benefit Policy Manual requires “direct supervision” by a physician of radiation oncology

  services, (see Docs. # 64-1 at 19 and 66 at 6-7, 6 n.3), the Policy does not require that

  the supervising physician be a radiation oncologist in particular.       According to the

  Medicare Benefit Policy Manual, Chapter 90, Section 15, “[x]-ray, radium, and radioactive

  isotope therapy furnished in a nonprovider facility [such as the Cancer Centers] require

  direct personal supervision of a physician.”      The Policy further provides that “[t]he

  physician need not be in the same room, but must be in the area and immediately

  available to provide assistance and direction throughout the time the procedure is being

  performed.” Id. As the cited portions of the Policy do not speak to the need for the

  supervision of a radiation oncologist, the Policy cannot serve as the basis for Relator’s

  assertion that Defendants violated a requirement that radiation services be supervised by

  a “qualified radiation oncology physician.” See United States v. Space Coast Med.

  Assocs. LLP, 94 F. Supp. 3d 1250, 1261 (M.D. Fla. 2015) (holding that “[b]ecause

  Relators allege only an absence of a radiation oncologist present in the facility—not the

  absence of any physician—the Second Amended Complaint does not state a violation of

  the Medicare Benefit Policy Manual”) (internal citation omitted).



                                              11
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 12 of 30 - Page ID#: 777




         Relator’s reliance on Medicare Regulation 42 C.F.R. § 410.26(a)(1) is similarly

  misplaced. That regulation pertains to “[s]ervices and supplies incident to a physician’s

  professional services” and permits a supervising physician to bill Medicare for services

  performed by “auxiliary personnel” so long as the services are “an integral, though

  incidental, part of the service of a physician” and are performed under the “direct

  supervision of the physician.” 42 C.F.R. § 410.26(b). The “incident-to” regulation defines

  “auxiliary personnel” to mean “any individual who is acting under the supervision of a

  physician” who “meets any applicable requirements to provide incident to services,

  including licensure, imposed by the State in which the services are being furnished.” 42

  C.F.R. § 410.26(a)(1) (emphasis added).              Relator argues this definition of auxiliary

  personnel in 42 C.F.R. § 410.26(a)(1) incorporates Kentucky law, which, in turn, requires

  that “a radiation oncologist supervise the provision of radiation oncology services.” (See

  Doc. # 66 at 4, 9, 10-14). Assuming that the radiation oncology services provided in this

  case were “incident-to” services covered by 42 C.F.R. § 410.26,6 the regulation’s

  discussion of compliance with state-law standards clearly applies only to non-physician

  “auxiliary personnel,” not to the supervising physicians. Thus, § 410.26 does not support

  Relator’s assertion that federal regulations (incorporating Kentucky law) require that a

  “qualified radiation oncologist” supervise radiation oncology services. See (Doc. # 53 at

  ¶ 72).7 Relator identifies no other legal basis for a specialized supervision requirement.



  6      The parties argue at length about whether § 410.26 even applies, i.e., whether the
  services at issue qualify as “incident-to” services under that Section. Because even if this Section
  were to apply, it does not establish qualifications/requirements for supervising physicians, the
  Court need not address that question.
  7      Relator further cites to a “Response” from CMS provided during the comment period on
  the 2011 Final Rule concerning the Medicare Hospital Outpatient Prospective Payment System,

                                                  12
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 13 of 30 - Page ID#: 778




  Consequently, he has failed to state a claim for relief based on Defendants’ alleged false

  certification that a radiation oncologist supervised certain radiation oncology services.8

                         c.      Simulation services

         Relator’s false presentation claim regarding simulation services (Count VII)

  similarly fails to the extent Relator alleges that such services must be performed by a

  radiation oncologist, as Relator does not provide any legal basis for that contention. The

  Amended Complaint alleges that “[t]he Simulation claims were [ ] false and fraudulent, in

  that they represented by implication that a radiation oncologist had performed the

  simulations, whereas in truth and in fact no radiation oncologist had performed the

  simulations.” (Doc. # 53 at ¶ 183). Defendants argue that simulation services need not

  be performed or even supervised by a radiation oncologist, and that such services only

  require the supervision of a physician (who is not necessarily a radiation oncologist).

  (Doc. # 64-1 at 8).

         In response, Relator does not provide support for his contention that a physician

  or radiation oncologist must perform simulation services. In fact, Relator appears to


  among other topics. (See Doc. # 66 at 9-10) (citing 75 Fed. Reg. 71799, 72912). However, it is
  not clear whether the information provided therein would apply to the Defendant Cancer Centers.
           In addition, at various points, Relator cites to 42 C.F.R. § 410.20, which covers “physician’s
  services” or services “furnished by” professionals, including doctors of medicine and osteopathy
  “who [are] legally authorized to practice by the State in which [they] perform[] . . . and who [are]
  acting within the scope of [their] license.” (See, e.g., Doc. # 66 at 4). Yet, Relator does not argue
  that this provision applies when the physician is merely supervising as opposed to personally
  administering medical services.
           Finally, in his Notice of Supplemental Authority, Relator asserts that 42 C.F.R. § 414.2(5)
  provides an “alternative” and “independent” basis for his argument that “CMS properly and
  definitively requires the direct supervision of a physician for the provision of x-ray therapy.” (Doc.
  # 71). Yet, the parties do not dispute that direct supervision by a physician is required.
  8        Defendants do not specifically challenge Relator’s allegation in Count I that Defendants
  falsely certified “that a qualified physician reviewed and approved guidance images produced
  prior to each daily treatment within 24 hours or prior to the next treatment delivery.” (Doc. # 53 at
  ¶ 72(e)). Thus, that claim may proceed to discovery.

                                                    13
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 14 of 30 - Page ID#: 779




  concede that only supervision by a physician is required. In his response brief, Relator

  explains that the specific simulation services at issue were billed via codes 77280 and

  77290 for simple and complex simulation procedures, respectively. (Doc. # 66 at 19-20;

  see also Doc. # 53 at ¶ 176). Dr. O’Laughlin further informs that the simulation services

  (billed using codes 77280 and 77290) correspond to “Physician Level 9,” which, as

  Relator explains, means that either a physician can perform the services himself or a

  radiation therapist or technician can perform the services under the supervision of a

  physician. (See Doc. # 66 at 7-9). Thus, Relator acknowledges that these services were

  not required to be performed by a physician, and instead merely required physician

  supervision.9 Accordingly, Defendants’ Motion to Dismiss is granted to the extent the

  Amended Complaint alleges Defendants falsely certified that a radiation oncologist

  performed simulation services. (Doc. # 53 at ¶ 183).

         Yet, Relator raises another basis for liability with regard to simulation services in

  the Amended Complaint. In addition to alleging that Defendants falsely certified that a

  radiation oncologist provided simulation services, Count VII also alleges that “[t]he

  simulation claims were false and fraudulent, in that they represented by implication that

  the required documentation had been prepared by the treating physician and was

  maintained by the Defendants, whereas in truth and in fact: (a) the treating physician did

  not prepare a written record of the simulation procedure, (b) the treating physician did not

  sign or initial a written record of the simulation procedure; and (c) the Defendants did not



  9       Relator also cites a Legal Coverage Determination (“LCD”) finding that the personnel
  involved in administering simulations services must meet State regulations. (Doc. # 66 at 21)
  (citing Novitas Sols., Inc., LCD L367711 (Dec. 1, 2016)). However, from that holding, it does not
  necessarily follow that technical personnel who meet State requirements must also be supervised
  by radiation oncologists.

                                                 14
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 15 of 30 - Page ID#: 780




  possess or maintain the Required Documentation at any time.” (Doc. # 53 at ¶ 181; see

  also id. at ¶ 190(a)-(c)).

         In their reply brief, Defendants attack these documentation-related allegations for

  the first time, arguing that their alleged failure to properly document simulation procedures

  does not give rise to FCA liability. (Doc. # 73 at 17). Defendants more specifically argue

  that the failure to properly document the procedures does not amount to a “fraudulent

  claim.” (Id.) (stating that “the fraudulent claim is the sine qua non of a False Claims Act

  violation”) (quoting U.S. ex rel. Sanderson, 447 F.3d at 878). Yet, under the “false

  certification” theory of liability, failure to comply with a regulation can give rise to an FCA

  violation where compliance with that regulation is a precondition of payment.

  Chesbrough, 655 F.3d at 467.            Defendants do not specifically argue that the

  documentation requirements at issue were not a precondition of payment. They also do

  not cite any regulations or caselaw demonstrating as much. Accordingly, Defendants

  have not shown that dismissal of these documentation-related claims regarding

  simulation services is warranted at this time.

                 2.     Named Physician Claims

         Defendants also seek dismissal of Relator’s “named physician claims” (Counts III

  and IV), wherein Relator alleges that Defendants submitted false claims or records

  certifying that a certain named physician (either Dr. O’Laughlin or Dr. Jain) performed or

  supervised radiation services, when, in reality, that named physician did not perform or

  supervise those services. (See Docs. # 64-1 at 21-23 and 53 at ¶¶ 86, 87, 92, 100, 104,

  115). These claims are distinct from Counts I, II, and VII, addressed above, wherein

  Relator alleges that Defendants falsely certified Dr. O’Laughlin performed or supervised



                                                15
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 16 of 30 - Page ID#: 781




  radiation or simulation services when in fact no radiation oncologist performed or

  supervised those services. By contrast, Counts III and IV merely allege that the particular

  physician listed on the claim form did not perform or supervise the service. Defendants

  argue that even assuming they listed the wrong physician (the physician who did not

  actually perform or supervise the service) on the form submitted to Medicare and other

  government programs for reimbursement, such a “clerical error” would not be material to

  payment of the claim. (Doc. # 64-1 at 21). The Court agrees.

         Because Relator is relying on a false certification theory of liability under the FCA,

  he must allege that Defendants failed to comply with a regulatory or statutory requirement

  that was a precondition of payment, “meaning that the government would not have paid

  the claim had it known the provider was not in compliance.” Hobbs, 711 F.3d at 714

  (citing Chesbrough, 655 F.3d at 468). By way of illustration, the Sixth Circuit in United

  States ex rel. Hobbs, found that certain physician supervision requirements, while

  “conditions of participation,” were not conditions of payment. 711 F.3d at 710, 717. The

  regulations at issue in Hobbs provided that for a diagnostic test to be “reasonable and

  necessary” (and thus, eligible for reimbursement) it “must be furnished under the

  appropriate level of supervision by a physician.”          Id. at 710 (citing 42 C.F.R.

  § 410.32(b)(1)). A separate section of the regulations also provided that for independent

  diagnostic facilities, like the defendant’s in that case, certain approved “supervising

  physicians” must “personally furnish” the requisite level of supervision. Id. (quoting 42

  C.F.R. § 410.33(b)(2)).

         The defendant in Hobbs conceded that some procedures, although supervised by

  a physician, were not supervised by the “approved” “supervising physician,” as required



                                               16
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 17 of 30 - Page ID#: 782




  by the regulations. Id. at 711. The court held, though, that “the natural reading of the

  relevant regulations supports only a conclusion that [the diagnostic test at issue] is not

  reasonable and necessary if it is not performed under direct supervision by a physician.”

  Id. at 715. Thus, although the defendant was not “in complete regulatory compliance”

  because the services were not supervised by an approved physician, the defendants had

  nevertheless satisfied all of the conditions of payment for the diagnostic test because the

  tests were supervised by a physician. Id.

        Here, the Amended Complaint alleges that Defendants’ false statements

  concerning the named physicians were “material” because the government programs

  would “not have made payment on these claims without the Named Physician either

  providing, or personally or directly supervising these claims; and without being in or

  available at the facility where the services were provided.” (Id. at ¶ 88). Yet, this

  statement amounts to a mere recitation of the materiality requirement—Relator must

  provide a legal or factual basis to support this otherwise conclusory allegation. See Bell

  Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (noting that courts need not “accept as

  true a legal conclusion couched as a factual allegation”) (quoting in parenthetical Papasan

  v. Allain, 478 U.S. 265, 286 (1986)).

        Contrary to Relator’s contention, 42 C.F.R. § 410.26(b), which governs “incident-

  to” services, does not support his argument that the actual, supervising physician must

  be named in order for the services at issue to be reimbursable. (See Doc. # 66 at 18).

  Section 410.26(b)(5) provides: “In general, services and supplies must be furnished under

  the direct supervision of the physician . . . . The physician [ ] supervising the auxiliary

  personnel need not be the same physician [ ] who is treating the patient more broadly.



                                              17
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 18 of 30 - Page ID#: 783




  However, only the supervising physician [ ] may bill Medicare for incident to services.”

  According to Relator, the last sentence, stating that “only the supervising physician” can

  bill for incident-to services means that “billing to Medicare [must] be made in the name of

  the actual providing or supervising physician”—a material requirement. (Doc. # 66 at 18).

         As an initial matter, Defendants argue that § 410.26(b)(5) is inapplicable to

  radiation oncology services. (Doc. # 73 at 8). But, even assuming § 410.26(b)(5) applies

  to the radiation services Relator identifies in Counts III and IV, the regulation’s

  requirement that only the supervising physician bill Medicare is not a condition of

  payment. The last two sentences—“The physician [ ] supervising the auxiliary personnel

  need not be the same physician [ ] who is treating the patient more broadly. However,

  only the supervising physician [ ] may bill Medicare for incident to services”—taken

  together, most naturally were intended to clarify that only one physician may bill for a

  service. The regulation, for example, prohibits both the treating and supervising physician

  or both the supervising physician and auxiliary personnel from separately billing for a

  single incident-to service.

         Thus, while Relator alleges that the particular physician named on certain claims

  did not actually supervise those services, whether the particular named physician, Dr.

  Jain or Dr. O’Laughlin, was actually the physician who supervised the service would not

  impact Medicare’s obligation to pay for the services, so long as they were directly

  supervised by a physician. Because Relator does not allege that the identified services

  were not supervised by any physician, he has failed to allege a material violation of the

  FCA. See United States ex rel. Rockey v. Ear Inst. of Chi., LLC, 92 F. Supp. 3d 804, 822

  (N.D. Ill. 2015) (finding materiality lacking where defendant listed the wrong provider



                                              18
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 19 of 30 - Page ID#: 784




  identification number because the error did not change Medicare’s obligation to pay the

  claims).10

         Perhaps realizing the deficiency in Counts III and IV, Relator, in his response brief,

  suggests that the Court should construe these Counts as alleging that no physician

  provided or supervised the services at issue. (See Doc. # 66 at 18). But the Amended

  Complaint could not be clearer that the claims and records at issue in Counts III and IV

  were allegedly false because the “particular physician” or “named physician” did not

  provide or supervise the services. (Doc. # 53 at ¶¶ 108, 115).

         Moreover, based on the allegations in the Amended Complaint, it cannot be

  reasonably inferred that no other physician supervised the procedures in question in lieu

  of the named physician. At least two physicians worked at the Cancer Centers—Drs.

  O’Laughlin and Jain, (id. at ¶¶ 9, 11), and the Amended Complaint indicates that a third

  doctor, Anshu K. Jain, also worked at the Cancer Centers beginning in August 2014, (id.

  at ¶¶ 9(b), 11(b)). Even assuming there were only two possible physicians who could



  10       Relator cites United States ex rel. Ortiz v. Mount Sinai Hosp., 256 F. Supp. 3d 433
  (S.D.N.Y. 2017); however, in that case, the relator’s FCA claim was based on the defendants’
  practice of billing under the name of a participating physician to cover up that fact that a non-
  participating physician had actually performed the services. Id. at 446. Here, by contrast, Relator
  has provided no allegations from which it can be inferred that listing one physician rather than
  another impacted reimbursement (other than the allegations in Counts I and II concerning whether
  the named physician was qualified to perform radiation oncology services, which is addressed
  separately).
           Relator also cites Nawaz v. Price, No. 4:16-cv-387, 2017 U.S. Dist. LEXIS 99862 (E.D.
  Tex. June 28, 2017), to support his argument that billing under the name of a physician who did
  not actually supervise certain services constitutes a material violation. (Doc. # 66 at 18).
  However, that case involved the appeal of an administrative proceeding revoking two physicians’
  billing privileges. Nawaz, 2017 U.S. Dist. LEXIS 99862, at *3. It did not involve alleged violations
  of the FCA. As discussed in Hobbs, the FCA “is not a vehicle to police technical compliance with
  complex federal regulations.” 711 F.3d at 717 (citing United States ex rel. Williams v. Renal Care
  Grp., Inc., 966 F.3d 518, 532 (6th Cir. 2012)). Such technical violations may be enforced
  administratively through suspension, disqualification, or other remedy. Id.


                                                  19
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 20 of 30 - Page ID#: 785




  have supervised the services, one being the Relator himself, it does not reasonably follow

  that if Dr. Jain did not supervise, then Dr. O’Laughlin did not either. Further, as Dr.

  O’Laughlin is the Relator, one might expect that he would be able to allege in good faith,

  even prior to discovery, that he did not perform services falsely attributed to Dr. Jain

  (although, it is possible he does not have a full record of his schedule spanning from July

  2012 through October 2015). In addition, Relator has demonstrated with Counts I and II

  that he is capable of alleging that one particular physician (in that case, Dr. O’Laughlin)

  did not perform radiation oncology services and that no other qualified physician

  performed the services. (See, e.g., id. at ¶ 47). Cf. Metyk v. Key Corp., 560 F. App’x

  540, 542-53 (6th Cir. 2014) (holding that reading complaint as a whole, the plaintiff failed

  to adequately allege particular theory of liability).

         In short, Relator has not provided sufficient factual detail from which the Court

  could reasonably infer that by alleging a certain physician did not supervise services, no

  physician supervised those services. Cf. Space Coast, 94 F. Supp. 3d at 1261 (finding

  that because the relator did not allege “the absence of any physician—the Second

  Amended Complaint does not state a violation of the Medicare Benefits Policy Manual”)

  (emphasis added); see also Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“[W]here the

  well-pleaded facts do not permit the court to infer more than a mere possibility of

  misconduct, the complaint has alleged—but it has not ‘shown—that the pleader is entitled

  to relief.’”) (alteration and internal quotation omitted) (quoting Fed. R. Civ. P. 8(a)(2)).

         Further, Relator may not now effectively amend his Complaint through his brief in

  order to allege an entirely different theory of liability. See United States ex rel. Roycroft

  v. GEO Grp. Inc., 722 F. App’x 404, 407 (6th Cir. 2018). He also cannot rely on additional



                                                 20
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 21 of 30 - Page ID#: 786




  allegations in his brief to supplement or clarify the allegations in the Complaint. See

  Johnson v. Metro. Gov't of Nashville & Davidson Cnty., 502 F. App'x 523, 541-42 (6th Cir.

  2012) (“The Court may not . . . take into account additional facts asserted in a

  memorandum opposing the motion to dismiss, because such memoranda do not

  constitute pleadings under Rule 7(a).”) (quoting in a parenthetical Moore’s Federal

  Practice § 12.34). Accordingly, accepting as true Relator’s allegation that Defendants

  billed under the names of particular physicians who did not actually perform or supervise

  certain radiations services, and drawing all reasonable inferences in Relator’s favor,

  Counts III and IV fail to allege that Defendants materially violated physician supervision

  requirements. Thus, Defendants’ Motion to Dismiss is granted as to Counts III and IV of

  the Amended Complaint.

                    3.   Chemotherapy Claims

         Defendants similarly assert that Relator’s claims regarding chemotherapy services

  should be dismissed for lack of materiality. (Doc. # 64-1 at 14-17). The Amended

  Complaint alleges that Defendants submitted false claims and created false records

  indicating that Dr. Jain provided or directly supervised certain chemotherapy services

  when, in reality, he did not. (Doc. # 53 at ¶¶ 120-172) (Counts V and VI). Relator alleges

  that, instead, a nurse practitioner or physician’s assistant performed these chemotherapy

  services without Dr. Jain’s supervision. (Id. at ¶¶ 161, 168). Relator further alleges that

  by certifying that Dr. Jain provided or directly supervised these services, Defendants

  overbilled the government, because the services of physician assistants and nurse

  practitioners are reimbursed no more than 85% of the amount payable to a physician.

  (Id. at ¶ 121).



                                              21
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 22 of 30 - Page ID#: 787




         Defendants seek dismissal of these claims because, as with Relator’s “named

  physician claims,” the Amended Complaint falls short of alleging that no physician

  supervised these chemotherapy services. (Doc. # 64-1 at 16). Thus, Defendants argue

  that even assuming Dr. Jain did not supervise the services, they could have properly been

  billed at the higher physician rate as “incident-to” services under 42 C.F.R. § 410.26, as

  long as some other physician supervised the services. (Id.).

         The Court agrees that accepting Relator’s allegations as true and drawing all

  reasonable inferences in his favor, he has failed to adequately allege a material violation

  with respect to the chemotherapy services. As with the “named physician” claims, Relator

  does not allege that no physician supervised the chemotherapy services, but rather, only

  that a particular physician—Dr. Jain—did not supervise those services. Yet, even without

  Dr. Jain’s supervision, these claims would have been reimbursable at the physician level

  as incident-to services, as long as they were supervised by some other physician. As

  discussed in the previous section, while physician supervision is a precondition of

  payment for incident-to services, billing under a particular physician’s name is not. Thus,

  Relator’s allegation that Dr. Jain did not perform or supervise certain chemotherapy

  services does not allege a material FCA violation. Moreover, for the same reasons

  identified in the previous section, Relator has not provided factual allegations to support

  a reasonable inference that because Dr. Jain did not supervise the identified services, no

  physician supervised those services. Consequently, Relator has failed to sufficiently

  allege a material FCA violation concerning the provision of certain chemotherapy

  services, and Counts V and VI are dismissed for failure to state a claim.




                                              22
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 23 of 30 - Page ID#: 788




         C.     Knowledge

         Defendants argue, generally, that Relator has failed to adequately plead that

  Defendants submitted false claims for reimbursement with the requisite mental state of

  knowledge. (Doc. # 64-1 at 23-24). The false presentment and false records claims

  asserted in the Amended Complaint both require that the Defendants acted knowingly.

  See 31 U.S.C. § 3729(a)(1)(A) (prohibiting a person from “knowingly present[ing], or

  caus[ing] to be presented, a false or fraudulent claim for payment or approval”); id.

  § 3729(a)(1)(B) (prohibiting “knowingly mak[ing], us[ing], or caus[ing] to be made or used,

  a false record or statement material to a false or fraudulent claim”). Under the FCA,

  “knowingly” is defined as actual knowledge, “deliberate ignorance of the truth or falsity of

  the information,” or “reckless disregard of the truth or falsity of the information.” 31 U.S.C.

  § 3729(b)(1)(A). “‘No proof of specific intent to defraud is required’ for an FCA claim.”

  United States ex rel. Wall v. Circle C. Const., L.L.C., 697 F.3d 345, 356 (6th Cir. 2012)

  (alteration omitted) (quoting 31 U.S.C. § 3729(b)(1)(B)). Moreover, at the motion-to-

  dismiss stage, knowledge need only be pled generally. United States ex rel. Prather v.

  Brookdale Senior Living Cmty., Inc., 892 F.3d 822, 837 (6th Cir. 2018) (citing Fed. R. Civ.

  P. 9(b)). Nevertheless, a plaintiff must plead knowledge with sufficient detail to meet the

  plausibility standard of Rule 8. Mourad v. Marathon Petroleum Co. LP, 654 F. App’x 792,

  798 (6th Cir. 2016); see also Iqbal, 556 U.S. at 686-87 (finding that Rule 9 does not permit

  a plaintiff “to evade the less rigid—though still operative—strictures of Rule 8”).

         Here, the Amended Complaint contains sufficient factual allegations to plausibly

  state that Defendants acted knowingly for purposes of the FCA. Based on the discussion

  above, the only false presentment and false record claims that may proceed at this time



                                                23
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 24 of 30 - Page ID#: 789




  are (1) Relator’s claims under Counts I and II that Defendants submitted claims for

  reimbursement and records falsely certifying that certain radiation oncology services were

  performed by Dr. O’Laughlin or another radiation oncologist, and that Defendants falsely

  certified that a qualified physician reviewed or approved guidance images, see supra Part

  II.B.1.a-b, and (2) Relator’s claims under Count VII that Defendants submitted claims

  falsely certifying that Defendants complied with documentation requirements for

  simulation services, see supra Part II.B.1.c.

         Relator has adequately alleged knowledge with respect to these claims. The

  Amended Complaint alleges that when Defendant A One Biz processed information for

  claims, it “manipulated the information for the purpose of insuring that the claim would

  pass review . . . regardless of whether the information provided by the clinics to A One

  Biz was accurate, truthful, complete or misleading.” (Doc. # 53 at ¶ 41(d)) (emphasis

  added). Additionally, Relator alleges that Defendants Dr. Jain and Manish Jain knew the

  information that served as the basis for claims was “inaccurate, untruthful, incomplete,

  and misleading because Kirti K. Jain operated, managed, and directed the administrative

  operation of [the Cancer Clinics]” and that Manish Jain “was fully aware of Dr. Kirti K.

  Jain’s directives.” (Id. at ¶ 41(e)). Accepted as true, these allegations provide a sufficient

  factual basis to support the Relator’s conclusions that Defendants “knowingly and willfully

  presented and caused to be presented for payment or approval false and fraudulent

  claims to federally-funded federal health care programs,” (id. at ¶¶ 45, 85, 174, 189), and

  “knowingly and willfully made and used, and caused to be made and used, false records

  and statements material to the above described false and fraudulent claims,” (id. at ¶ 78).




                                               24
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 25 of 30 - Page ID#: 790




         D.     Conspiracy Claim

         Finally, Defendants argue that Relator’s conspiracy claim should be dismissed

  because the claim fails as a matter of law under the “intracorporate conspiracy doctrine”

  which, according to Defendants, “bar[s] conspiracy claims where all the alleged

  conspirators are employees of the same corporate entity.” (Doc. # 64-1 at 25-27) (citing

  Jackson v. City of Cleveland, 925 F.3d 793 (6th Cir. 2019)). This argument is not

  persuasive because, although there is overlap among the individual and corporate

  Defendants, that overlap is not complete.

         Conspiracy may be alleged under the FCA pursuant to 31 U.S.C. § 3729(a)(1)(C),

  which provides that a person may be liable for conspiring to commit violations of the FCA

  as set forth in the other subparagraphs of the Section, including presenting false claims

  under § 3729(a)(1)(A) and making or using false records under § 3729(a)(1)(B). A civil

  conspiracy consists of “an agreement between two or more persons to injure another by

  unlawful action.” United States v. Murphy, 937 F.2d 1032, 1039 (6th Cir. 1991) (quoting

  Hooks v. Hooks, 771 F.2d 935, 943-44 (6th Cir. 1985)). “Each conspirator need not have

  known all of the details of the illegal plan or all of the participants involved.” Id. (quoting

  Hooks, 771 F.2d at 944). Rather, “[a]ll that must be shown is that there was a single plan,

  that the alleged coconspirator shared in the general conspiratorial objective, and that an

  overt act was committed in furtherance of the conspiracy that caused injury to the

  complainant.” Id. (quoting Hooks, 771 F.2d at 944).

         Pursuant to the intracorporate conspiracy doctrine, when “all of the defendants are

  members of the same collective entity, there are not two separate ‘people’ to form a

  conspiracy.” Jackson, 925 F.3d at 817 (quoting Johnson v. Hills & Dales Gen. Hosp., 40



                                                25
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 26 of 30 - Page ID#: 791




  F.3d 837, 839-40 (6th Cir. 1994)).11 This also means that “members of the same legal

  entity cannot conspire with one another as long as their alleged acts were within the scope

  of their employment.” Id. at 819 (quoting Jackson v. City of Columbus, 194 F.3d 737, 753

  (6th Cir. 1999)). For example, in Hull v. Cuyahoga Valley Joint Vocational School District

  Board of Education, the Sixth Circuit held that the doctrine barred a conspiracy claim

  against a school superintendent, the executive director of the district, and a school

  administrator who were all employees or agents of the Board of Education. 926 F.2d 505,

  510 (6th Cir. 1991).

         Here, Defendants argue that the doctrine bars Relator’s claim because the

  Amended Complaint alleges that Dr. Jain was the president of each of the Cancer Centers

  (Ashland BBC and Highlands CC), as well as a manager of A One Biz Solutions, LLC.

  (Doc. # 64-1 at 26-17) (citing Doc. # 53 at ¶¶ 9, 11, 16). Thus, Defendants argue that

  “the Amended Complaint essentially pleads that Dr. Jain conspired with himself through

  the Cancer Centers to defraud the Government.” (Id. at 27). However, in Response,

  Relator points out that Dr. Jain was not a member of the named co-conspirator Logan

  CC, and that he was allegedly a member of A One Biz Solutions only up until mid-2010.

  (Doc. # 66) (citing Doc. # 53 at ¶ 16); (see also Doc. # 53 at ¶ 13). Thus, Dr. Jain could

  have conspired with Logan CC or A One Biz Solutions (after mid-2010) without running

  afoul of the intracorporate conspiracy doctrine. Relator also provides a chart summarizing

  the Defendants’ (and Logan CC’s) relationships, based on the allegations in the

  Complaint. (Doc. # 66 at 24). At this time, the Court need not detail how each of the



  11      Defendants acknowledge that the Sixth Circuit has not yet spoken on the issue of whether
  the intracorporate conspiracy doctrine applies to conspiracy claims brought under the FCA. (Doc.
  # 64-1 at 26). Thus, the Court assumes without deciding that the doctrine applies in this case.

                                                26
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 27 of 30 - Page ID#: 792




  parties could have conspired with each other; suffice it to say, Relator has adequately

  alleged that two or more people or entities conspired to violate the FCA that were not part

  of the same organization.12

         E.        Dismissal with Prejudice

         Defendants request that the Court dismiss Relator’s Amended Complaint with

  prejudice. (Doc. # 64-1 at 27-28). Defendants specifically assert that dismissal with

  prejudice   is    appropriate   because     Relator’s   “entire   case   is   based    upon    a

  mischaracterization of the prerequisite conditions of payments for the services

  encompassed in this litigation.” (Id. at 28). In response, Relator requests, generally,

  leave to amend should one or more counts be deemed deficient. (Doc. # 66 at 25).

         The Court agrees that with respect to Counts I and II, Relator has demonstrated

  no basis in law for a requirement that certain radiation oncology services be supervised

  by a radiation oncologist. See supra Part II.B.1.b. Accordingly, Counts I and II will be

  dismissed with prejudice to the extent Relator alleges that Defendants falsely certified

  that certain radiation oncology services were supervised by a qualified radiation

  oncologist. (See Doc. # 53 at ¶¶ 47(b), 72(b)-(d), 79(c)). Relator has similarly failed to

  show a legal basis for his claim, alleged under Count VII, that Defendants falsely certified

  by implication that certain simulation services were performed by a radiation oncologist.

  See supra Part II.B.1.c. Thus, Count VII is dismissed with prejudice to the extent Relator

  alleges these simulation services required performance by a radiation oncologist. (See

  Doc. # 53 at ¶ 183).




  12    Defendants, in their reply, fail to respond to the conspiracy arguments raised in Relator’s
  response, a fact that further counsels against dismissal of Relator’s conspiracy claim.

                                                 27
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 28 of 30 - Page ID#: 793




         At this time, Relator has not adequately pleaded that the radiation services and

  chemotherapy services identified in Counts III-VI were not supervised by a physician,

  alleging instead that a particular physician did not supervise the services. See supra Part

  II.B.2-3. Yet, the parties agree that radiation oncology services and incident-to services

  require some level of physician supervision.        Moreover, in his response brief, Dr.

  O’Laughlin indicates that he intended to allege that no physician supervised the services.

  (See Doc. # 66 at 16, 18). Because it appears that with greater factual detail, Relator

  may be able to state a claim for relief, Counts III-VI will be dismissed without prejudice.

  See Newberry v. Silverman, 789 F.3d 636, 645-46 (6th Cir. 2015) (finding district court

  erred by denying plaintiff’s fraud claim with prejudice where it appeared based on

  information in the record that “there [was] a reasonable probability that the complaint

  could have been saved by an amendment”). Thus, Relator may seek leave to amend in

  order to re-assert the claims in Counts III-VI, if he so chooses.

  III.   CONCLUSION

         For the reasons set forth herein, IT IS ORDERED that:

         (1)    Defendants’ Motion to Dismiss Relator’s Amended Complaint (Doc. # 64) is

  GRANTED IN PART and DENIED IN PART. Specifically:

                (a)     Relator’s false presentment and false records claims alleged in

         Counts I and II are dismissed with prejudice to the extent they are based on

         Defendants’ alleged false certification that certain radiation oncology services were

         supervised by a qualified radiation oncologist, (see Doc. # 53 at ¶¶ 47(b), 72(b)-

         (d), 79(c));




                                               28
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 29 of 30 - Page ID#: 794




                (b)    Relator’s false presentment and false records claims alleged in

         Counts I and II may proceed to discovery to the extent they are based on

         Defendants’ alleged false certification that certain radiation oncology services were

         performed by Dr. O’Laughlin or another qualified radiation oncologist, (see id. at

         ¶¶ 47(a), (c), 72(a), (c)-(d), 79(a), (d)), and Defendants’ alleged false certification

         that a qualified physician reviewed or approved guidance images, (see id. at

         ¶ 72(e));

                (c)    Relator’s false presentment and false records claims alleged in

         Count III, Count IV, Count V, and Count VI are dismissed without prejudice;

                (d)    Relator’s false presentment claim regarding simulation services

         alleged in Count VII is dismissed with prejudice to the extent it is based on

         Defendants’ alleged false certification that certain simulation services were

         performed by a radiation oncologist, (see id. at ¶ 183), but may otherwise

         proceed to discovery; and

                (e)    Relator’s conspiracy claim alleged in Count VIII may proceed to

         discovery.

         (2)    Any motion by Relator for leave to amend the Amended Complaint shall be

  filed within fourteen (14) days of the date of entry of this Order;

         (3)    If no motion for leave to amend is filed, Defendants shall file an Answer to

  the remaining viable claims in the Amended Complaint pursuant to Federal Rule of Civil

  Procedure 12(a)(4)(A) not later than fourteen (14) days thereafter; and

         (4)    The parties shall file a Status Report within fourteen (14) days indicating

  whether they would be amenable to mediation at this stage of the litigation.



                                               29
Case: 0:16-cv-00148-DLB-EBA Doc #: 76 Filed: 10/20/20 Page: 30 of 30 - Page ID#: 795




        This 20th day of October, 2020.




  J:\DATA\ORDERS\Ashland Civil\2016\16-148 MOO re MTD.docx




                                              30
